Name: Council Regulation (EC) No 657/2000 of 27 March 2000 on closer dialogue with the fishing sector and groups affected by the common fisheries policy
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  information and information processing;  fisheries;  labour law and labour relations
 Date Published: nan

 Avis juridique important|32000R0657Council Regulation (EC) No 657/2000 of 27 March 2000 on closer dialogue with the fishing sector and groups affected by the common fisheries policy Official Journal L 080 , 31/03/2000 P. 0007 - 0008Council Regulation (EC) No 657/2000of 27 March 2000on closer dialogue with the fishing sector and groups affected by the common fisheries policyTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament,Whereas:(1) In order to give the representatives of the fishery products and aquaculture industry together with the other groups concerned a greater role in the design, drafting and implementation of the common fisheries policy (CFP), it is necessary to establish closer dialogue with these groups and to make the entire decision-making process more transparent, especially in the preparatory stages.(2) In view of the tasks of the Advisory Committee on Fisheries and Aquaculture (ACFA) renewed under Commission Decision 1999/478/EC(1), these objectives of closer dialogue and transparency could be made easier by the introduction of new measures to improve the organisation of meetings of the ACFA, on the one hand, and the communication to the groups concerned of information concerning the issues at stake and the results achieved, on the other.(3) To that end, the European trade organisations should be given help in preparing meetings of the ACFA with a view to stimulating comprehensive study of the issues involved in the CFP and the impact of its measures, fostering initiatives from the industry and seeking, if possible, common positions on Commission draft proposals.(4) In order to improve the circumstances in which decisions are taken the industry should be informed at a very early stage of the initiatives planned and the aims and details of the different CFP measures should be explained to all the groups concerned,HAS ADOPTED THIS REGULATION:Article 1Within the conditions laid down in the Annex, the Commission shall bear the cost of:- meetings arranged by the European trade organisations which are aimed at preparing meetings of the Advisory Committee on Fisheries and Aquaculture,- explaining the objectives of, and measures relating to, the common fisheries policy, and in particular Commission proposals, and of disseminating relevant information in this field to the fishing industry and the groups concerned, maintaining regular contact with the organisations and groups concerned.Funding may be provided also for meetings of experts arranged by the Commission to support the activities referred to in the second indent of the first subparagraph.Article 2The Commission may carry out all the verifications it considers necessary to ensure compliance with the conditions and performance of the tasks assigned by this Regulation to the European trade organisations, which shall assist the representatives appointed for this purpose by the Commission.Article 3This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 March 2000.For the CouncilThe PresidentF. Gomes(1) OJ L 187, 20.7.1999, p. 70.ANNEXCosts incurred by the European trade organisations in arranging preparatory meetings for meetings of the Advisory Committee on Fisheries and Aquaculture (ACFA)The travelling and accommodation costs of members of the European trade organisations required to travel in order to prepare meetings of the ACFA will be eligible.The costs relating to meetings of the European trade organisations unconnected with meetings of the ACFA and costs other than those referred to in the first subparagraph will not be eligible.Each year, as a function of the financial resources available and in proportion to entitlements within the plenary committee of the ACFA, each trade organisation which is a member of the ACFA plenary will be allocated drawing rights under a financing agreement with the Commission.These drawing rights and the average cost of a journey by a member of a trade organisation (approximately EUR 750 in 1998) will determine the number of journeys for which each organisation may be financially responsible for the purpose of preparing meetings, less a maximum of 20 % of the amount of the drawing right which will be retained at a flat rate by each organisation to cover its organisational and administrative costs strictly linked with the organisation of the preparatory meetings.Communication with all the groups concernedThis will include, at the initiative of the Commission:- producing and disseminating documentary material tailored to the specific needs of the groups concerned (written, audiovisual and electronic material) based mainly on surveys conducted among those groups;- providing very wide access to data and explanatory material concerning in particular Commission proposals through the development of the Internet website and producing a regular publication, as well as organising information and training seminars for opinion formers.The measures referred to in the first and second indents will be carried out by external contractors selected by a call for tenders.